Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Response to Arguments

Applicant’s arguments, see p.1-2, filed on 07/18/2022, with respect to Claim 1 have been fully considered and are persuasive in view of the amendments.  The rejection of Claim 1 has been withdrawn. 




Allowable Subject Matter

Claims 1-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, York and Rivero, either singularly
or in combination, fail to anticipate or render obvious,
 
Computing sensor sensitivity maps using the known electrical properties of the fluid configuration, the known boundary heights of the fluid configuration, and the known geometry of the electrodes; 
mathematically inverting the electrical measurements to recover a reconstruction of the electrical property within a volume using a computational device configured to receive the measurements using the sensor sensitivity maps, in combination with all other limitations in the claim as claimed and defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (US 20100097374 A1) discloses about dynamic three-dimensional image electrical capacitance tomography sensor system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863